DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 20 and 21 are objected to because of an informality, which can be corrected as follows:  In each of these claims, “tracked position” should be replace by –tracked positions--.  Appropriate correction is required.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):                                                                                                            
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  With respect to claim 16, it is not definite whether the claimed invention is a surgical 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (9,733,336) in view of Rafii-Tari et al. (10,835,153). With respect to claims 1-4, 6, 8-15, and 17-20, Shen et al. disclose the invention substantially as claimed.  Shen et al. disclose, at least in figures 2 and 3 and col. 4, line 30 to col. 6, line 36; a user console (36) usable for a surgical robot, comprising: an electromagnetic (EM) generator (34) configured to generate an EM field; an ungrounded user interface device (UID) (30) having one or more UID EM sensors (e.g., 31) configured to generate UID EM readings of the EM field; a stationary witness sensor (32, which is presumably analogous to element 22) configured to generate witness EM readings of the EM field; and a processor (computer/central processing unit, according to col. 4, line 45 and col. .
Shen et al. also disclose a surgical robotic system (that may include, e.g., a CT gantry, an X-ray arm, or C-arm, according to col. 6, lines 32-35) , comprising: a user console (36) including an electromagnetic (EM) generator (34) and a stationary witness  sensor (32), wherein the EM generator is configured to generate an EM field, and 
Shen et al. further disclose a method of detecting distortions in an electromagnetic (EM) tracking field in a surgical robotic system, the method comprising:
receiving, from a user interface device (30) of a user console (36) of the surgical robotic system, UID EM readings of the EM tracking field; receiving, from a stationary witness sensor (32), witness EM readings of the EM tracking field; receiving, from a reference sensor (35a or 35b), deformation readings in response to a deformation of the user console; and detecting distortion of the EM field based on one or more of the UID EM readings, the witness EM readings, or the deformation readings; wherein the method further comprises tracking one or more of position, orientation, or movement of the UID based on the UID EM readings; and an adjusting, in response to detecting the distortion, the one or more tracked position, orientation, or movement of the UID.

Shen et al. do not explicitly disclose that the UID EM readings from the UID are used to control proportional motion of a corresponding actuator, and wherein the processor pauses motion of the corresponding actuator when the UID is within the range of the detected distortion.  Rafii-Tari et al. further teach, in col. 21 lines 50-59, that a processor, with the use of tracking sensor data, may be used for controlling the motion of an actuator (i.e., a medical instrument) within a spatial volume of a patient. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the console of Shen et al., that the UID EM 
Shen et al. also do not disclose that the reference sensor is mounted on the UID adjacent to the UID EM sensor.  Nevertheless, Shen et al. teach, in col. 6, lines 4-14; that witness and reference sensors may be moved to known and different locations according to a “desired spatial volume.”  Therefore, it would have been a matter of obvious design choice to mount the reference sensor on the UID adjacent to the UID EM sensor, if such a location is deemed suitable for mapping a “desired spatial volume.”
With respect to claims 5, 16, and 21-24, Shen et al. do not explicitly disclose that the processor detects the distortion when the witness EM readings reflect the distortion in the EM field and the deformation readings reflect that the deformation is less than a deformation threshold.  Shen et al. also do not explicitly disclose that, when adjusting the one or more tracked position, orientation, or movement of the UID is in response the UID being within a range of the detected distortion, the deformation is less than a deformation threshold or that a distortion value that is below a distortion threshold is skipped; or that the method includes ignoring the distortion, wherein the distortion is in response to the deformation being more than a deformation threshold. Nevertheless, Shen et al. disclose, in col. 5, line 58 to col. 6, line 32, that distortions and deformation readings may be mapped for a “desired spatial volume,” wherein a distortion or deformation threshold (an error in position and orientation of an instrument when distortions are created in a spatial volume) would therefore be established within the KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). Therefore, it would be obvious to try modifying the processor, so that it detects the distortion when the witness EM readings reflect the distortion in the EM field and the deformation readings reflect that the deformation is less than a deformation threshold; and it would be obvious to try adjusting or not adjusting the one or more tracked position, orientation, or movement of the UID when the deformation is less than a deformation threshold, when a distortion value is below a distortion threshold, or when the deformation is more than a deformation threshold.  Such modifications would allow a user to monitor and safely navigate an instrument through a patient’s spatial volume, as desired and with awareness of and compensation for distortions occurring within the spatial volume.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (9,733,336) in view of Rafii-Tari et al. (10,835,153), and further in view of Khalfen et al. (WO01/63312).  Shen et al. in view of Rafii-Tari et al. disclose the invention substantially as claimed, but do not explicitly disclose a second witness sensor configured to generate second witness EM readings of the EM field, wherein the processor is communicatively coupled to the second witness sensor, and wherein the processor is configured to detect distortion in the EM field when the witness EM .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sawhney et al. (2020/0078113) and Ummalaneni et al. (10,827,913) teach user consoles and robotic systems.
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771